COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION

 Cause Number:              01-19-00473-CV
 Trial Court Cause
 Number:                    816,898
 Style:                     Jimmie S. Sellers
                            v Mary Crowe
 Date motion filed*:        January 17, 2020
 Type of motion:            Extension of Time to File Appellant's Brief
 Party filing motion:       Appellant
 Document to be filed:      Appellant's Brief

Is appeal accelerated?      Yes    No
 If motion to extend time:
          Original due date:                            December 30, 2019
          Number of previous extensions granted:        2
          Date Requested:                               January 30, 2020

Ordered that motion is:

              Granted
                   If document is to be filed, document due: January 30

                    Absent extraordinary circumstances, the Court will not grant additional motions to extend time
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
           Given the extraordinary health concerns and the lack of opposition from appellee, the Court grants
           this extension until January 30, 2020, with no further to be granted absent a showing of exceptional
           circumstances.

Judge's signature: /s/ Peter Kelly
                           Acting individually         Acting for the Court

Date: January 23, 2020